DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1-2, 4-6, 8-9, 16-18 and 20 have been entered.
Claims 1-20 are pending.
Response to Remarks
In view of Applicants amendments and remarks, the 112(f) claim interpretation and related 112 rejections have been removed.
In view of Applicant’s remarks, the range beam map is a slice of the range Doppler beam map at a particular angle-of-arrival.  The related 112 rejection withdrawn.  
Regarding prior art rejection, a new primary reference by same inventor as last primary reference is necessitated based on Applicant’s amendments.  
The drawings dated June 2, 2022 have been accepted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Walter (DE 102017216795 A1) in view of Miles (GB 2521259).
As to claims 1, 9 and 17, Walter teaches an own vehicle (Figs. 2 vehicle 6) comprising: at least one radar located on the own vehicle (Id. radar 10); and at least one processor in operable communication with the at least one radar (Pages 6 – 7 “driver assistance system 20 with a vehicle radar 10 arranged.  See also Page 3 “evaluation device …”), the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: 
receive a set of range-Doppler-beam, RDB, maps from the at least one radar located on the own vehicle (Fig. 3); 
perform an optimization process  (Page 4 “the object is stationary and the vehicle radar moves at an airspeed towards the object … On the basis of the own speed the distance traveled between successive times can be calculated.  The intrinsic speed of the vehicle can also be determined by means of range Doppler maps. This allows the distance-dependent intensities within a range-doppler map to be determined at a specific time over the duration of the detection transform into an object distance antenna signal distance map.”  See also Page 3 “the vehicle on which the vehicle radar is located may move toward a stationary object.”), 
wherein the optimization process includes iteratively (Page 3 “trained” see also Pag 8 “recurrent neural network”): 
spatially registering the set of RDB maps based on the current estimate of vehicle velocity (Page 8 “different spatial directions, depending on time traveled during detection path” which would include own vehicle’s position, direction and speed.); and
determining the correlation  (Id.  see also Page 8 “correlation with expected amplitude characteristics of the intensity modulation for predetermined object heights”); 
output an optimized estimate of own vehicle velocity from the optimization process  (Page 4 was cited for use of range Doppler maps to determine own speed.  Page 3 “evaluation device … outputs a result resulting from this processing.”); and 
control the own vehicle based at least in part on the optimized estimate of vehicle velocity (Page 2 “ACC”).
Walter does not teach adjusting own speed/velocity based on an optimization of a correlation score.  It appears that Walter may use stationary objects within the range-Doppler maps to determine own speed as is known in the art because stationary objects would appear to be moving at the radial velocity of the moving own vehicle.  As such, there is a need to improve the accuracy of the range-doppler maps.  
In same field of endeavor, Miles teaches “Estimation a rotation and translation of the second spatial power spectral density to obtain highest correlation with first power spectral density (Fig. 9 step 998).”  Also note that the power spectral densities are that of a range Doppler matrix/maps as taught in Fig. 8 items 884 and 886.  
In view of the teachings of Miles, it would have been obvious to a person having ordinary skill in the art at the time of filing to combine the range Doppler maps tracked over time as taught by Walter in order to better align, via correlation, the targets based on distance and Doppler thereby improving both distance and velocity measurements and also improving signal-to-noise because correlation is well-known for improving signal-to-noise.  Also, note that the highest correlation score is given by 1 or 100%.  
As to claims 3, 11 and 19, Walter in view of Miles teaches the vehicle of Claims 1, 9 & 17, wherein the set of RDB maps include a current and/or a previous frames from one or more radars (Walter Fig. 3).
As to claims 4, 12 and 20, Walter in view of Miles teaches the vehicle of Claim 1, 9 & 17, wherein spatially registering the set of RDB maps includes rotating an azimuth angle of the set of RDB maps to a local coordinate system based on the current estimate of own vehicle velocity (Page 3 “pivoted electronically in any spatial direction, depending on the phase position.”  See also Page 4 “The azimuth angle under which an object appears is the angle between a first reference direction of a coordinate system and the orthogonal projection of the distance between the object and the coordinate origin in the plane orthogonal to the first reference direction and a second orthogonal to the first reference direction.”).
As to claims 5 and 13, Walter in view of Miles teaches the vehicle of Claims 1 & 9, wherein spatially registering the set of RDB maps includes, for each of the RDB maps, virtually rotating the at least one radar according to a Doppler based azimuth angle, thereby transforming range Doppler maps of the RDB maps, the Doppler based azimuth angle determined based on Doppler data and the current estimate of vehicle velocity, and virtually rotating the at least one radar according to a second azimuth angle, the second azimuth angle determined based on radar orientation information for the at least one radar relative to a local coordinate frame of the vehicle, thereby transforming range beam maps of the RDB maps and multiplying the transformed range Doppler maps and the transformed range beam maps to provide azimuth rotated RDB maps, wherein the azimuth rotated RDB maps form a basis for determining the spatially registered set of RDB maps (Walter: Page 4 “one- or multi-dimensional arrangement of receiving antennas, wherein the evaluation device is designed to obtain respective azimuth and / or elevation angles of the object in the respective points in time during the detection on the basis of a comparison of the received signal and the transmission signals.”  See also Page 3 “pivoted electronically in any spatial direction, depending on the phase position.”  See also Page 4 “The azimuth angle under which an object appears is the angle between a first reference direction of a coordinate system and the orthogonal projection of the distance between the object and the coordinate origin in the plane orthogonal to the first reference direction and a second orthogonal to the first reference direction.”).
As to claims 7 and 15, Walter in view of Miles teaches the vehicle of Claim 9, wherein the optimization process utilizes an optimization algorithm (Page 3 “neural network”).
As to claims 8 and 16, Walter in view of Miles teaches the vehicle of Claim 9, wherein the set of RDB maps are received from a pre-processing module that performs analog to digital conversion, range fast Fourier transform, FFT, Doppler FFT and beamforming processes (Walter appears to be explicitly silent regarding fast-time (range) and slow-time (Doppler) FFT’s; however, one of ordinary skill would find such to be implicit based on the general knowledge in the art.  For example, Miles teaches a 2D FFT step 884 of Fig. 8.  If motivation required, then the motivation is simply to obtain the already obtained Range-Doppler maps in Walter or at least explain how they were obtained.).
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over Walter in view of Miles applied to claims 1, 9 and 17 and in further view of Steiner (US 2021/0026006) with priority of March 27, 2019.  
As to claims 2, 10 and 18, Walter in view of Miles teaches the vehicle of Claims 1, 9 & 17, wherein the set of RDB maps include RDB maps from a plurality of radars located at different positions and/or orientations with respect to the vehicle (Walter Page 4 “multi-dimensional arrangement of receiving antenna.”).
Walter teaches plurality of antenna thus Walter is essentially teaching a transceiver coupled to a plurality of antenna.  The claim actually requires a plurality of radars.  It would be more expensive for each antenna to have its own transceiver but the advantage would be that a failure of one transceiver would not cause total failure.  Steiner shows plurality of sensors in Fig. 1 and Fig. 2 also discussed in paragraph 44.  Similar to that of Walter, Steiner also discussed the use of stationary targets to tack own velocity. See, e.g., Para. 78.    
In view of the teachings of Steiner, it would have been obvious to have a plurality of radar sensors in order to prevent or reduce total loss due to loss/degrade/error of any one transceiver thereby improving the likelihood of continuous operation even in the event of having some loss or an error.  
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Walter in view of Miles applied to claims 1, 9 and 17 and in further view of Nguyen (US 2010/0141508) and Lien (US 10,705,185).
As to claims 6 and 14, Walter in view of Miles does not teach the vehicle of Claim 9, wherein the set of RDB maps includes a current and previous frame, wherein spatially registering the set of RDB maps includes correcting for vehicle movement between the current and previous frames based on the current estimate of vehicle velocity and the frame rate.
In the same field of endeavor, Nguyen teaches “motion compensation must be introduced in order to produce sharp images (Para. 10).”
In view of the teachings of Nguyen, it would have been obvious to account for own platform motion in order to reduce artifacts due to the moving platform thereby reducing blurring and increasing overall quality and resolution of the range-doppler images.  
In the same field of endeavor, Lien teaches “dynamic adjustment of a frame rate. At times, the frame rate determines a maximum velocity that can be sensed by the radar-based detection system. A proportional relationship exists between increasing a frame rate and the maximum velocity detection, in that increasing the frame rate of a signal yields a higher velocity detection resolution for detecting the velocity of an object (col. 15 ll. 43 – 50).”  
In view of the teachings of Lien, one of ordinary skill would understand that the frame rate would have to be higher than the own platform velocity in order to improve velocity resolution thereby improving the quality of data taken for each range-Doppler slice.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648             

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648